Title: To Thomas Jefferson from Thomas Mann Randolph, 12 October 1820
From: Randolph, Thomas Mann
To: Jefferson, Thomas


Dear Sir,
Richmond
Oct. 12. 1820
I received your letter with the papers of the Literary Board again at 10 A.M. today. Hoping to hear from home I sent to the P. office yesterday evening, but they would not open the mail untill a late hour today, as the Messenger of the Executive reported to me when he returned.The Bond you desire is inclosed, Mr Munford having this instant waited on  me with it. The Blank being filled with October 1st may appear strange. The Directors contemplated in the spring to make a farther payment on that day in full of their loan to the University, and Mr M. and myself concluded it to be safest to insert the day which had been spoken of . When Mr Munford put into my hands the Resolution on this subject which I gave you, I was much surprized that I had no recollection of the occurrence. In fact there never was such a Resolution upon the Journal, or ever adopted, and instantly rescinded. I had moved the subject, from zeal, which inclined me to keep the remainder of the loan constantly in view of the Board. That resolution was sketched by Mr M. in consequence, and the 1st day of June some how got into it instead of 1st October, but it was never even proposed to the Board, the first general agreement with the University being quite sufficient.I expect to leave this on Saturday for Albermarle the public business admitting of my absence for part of a Week at this time. I must come away again by the 14th inst.yours most obedtTh M Randolph